IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00277-CV
 
Alvin S. McFarland,
                                                                                    Appellant
 v.
 
Citibank (South Dakota), N.A.,
                                                                                    Appellee
 
 
 

From the County Court at Law No.
1
Johnson County, Texas
Trial Court No. C200500055
 

ORDER for mediation

 
The Legislature has provided for the resolution of
disputes through alternative dispute resolution (ADR) procedures.  See Tex. Civ. Prac. & Rem. Code Ann. §§
154.001-.073 (Vernon 2005).  The policy behind ADR is stated in the statute:
§ 154.002. Policy
It is the policy of this state to encourage the
peaceable resolution of disputes, . . . and the early settlement of pending
litigation through voluntary settlement procedures.
 
Id. § 154.002.
We believe that referral of this matter is
appropriate for resolution by mediation, a mandatory but non-binding settlement
conference, conducted with the assistance of the mediator.  Mediation is
private, confidential, and privileged.  See id. §§ 154.021, 154.023(a); 10th Tex. App. (Waco) Loc. R. 9.
The parties are ordered to confer and attempt to
agree upon a mediator.  Within fourteen days after the date of this Order,
Appellant is ordered to file a notice with the Clerk of this Court that either
identifies the agreed-upon mediator or states that the parties are unable to
agree upon a mediator.  If the notice states that the parties are unable to
agree upon a mediator, this Court will assign a mediator.  The Mediator will
negotiate a reasonable fee with the parties, and Appellants and Appellee shall each
pay one-half of the fee directly to the Mediator.  The total fee will
ultimately be taxed as costs by the Court.
Mediation must occur within thirty days after the
date the above-referenced notice agreeing to a mediator is filed or, if no
mediator is agreed upon, within thirty days after the date of the order
assigning a mediator.
At least three days before the first scheduled
mediation session, each party shall provide the Mediator and all other parties
with an information sheet setting forth the party’s positions about the issues
in the case and produce all information necessary for the Mediator to
understand the issues presented.  The Mediator may require any party to
supplement the information required by this Order.
Named parties and their counsel shall attend and
be present during the entire mediation process.  Failure or refusal to attend
the mediation as ordered may result in the imposition of sanctions, as
permitted by law.
After mediation, the Mediator must advise the
Court forthwith, in writing, when the process was completed, whether the
parties and their counsel appeared as ordered, whether a settlement resulted,
and the amount and terms of his fee agreement.  The Mediator shall send a copy
of the report to each party.
Any objection to this Mediation Order must be
filed with this Court and served upon all parties within ten days or it is
waived.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Order
issued and filed October 3, 2007
Do
not publish